On Petition for Rehearing
SATHRE, Judge.
Plaintiff has petitioned for rehearing, and contends that the opinion herein is a departure from the rule followed in the recent case of Jacobs v. Bever, N.D., 55 N.W.2d 512. Upon the issues of fact the Bever case is clearly distinguishable from the case at bar. In the Bever case the plaintiff sued the defendant for damages resulting from the latter’s negligence. Plaintiff and defendant were riding in defendant’s car when the battery cable broke and the car stopped. In order to repair the break it became necessary to get under the car. Plaintiff went under the car and while he was there the car started and he was injured. There was a sharp dispute in the testimony as to whether defendant asked plaintiff to get under the car and whether defendant negligently started the car while the plaintiff was under it. There was therefore a question of fact which was properly submitted to the jury. The jury *135returned a verdict for the plaintiff. The defendant moved for judgment notwithstanding the verdict to which upon the record he was not entitled and the trial court correctly overruled the motion.
It is the contention of the plaintiff in the case at bar that defendant’s employees were in the basement between October 15th and 16th and that they negligently disconnected the vent pipe of the furnace and left it lying on the floor. There is no evidence in the record that any of defendant’s employees were in plaintiff’s basement between September 14th when the pilot light was lit by Kredler and the evening of October 17th, when Gates and Kredler were called by Paul Borner. To so hold would be pure speculation wholly unsupported by any credible evidence. The only person, who, according to his own testimony, was in the basement on October 15th was Paul Borner, husband of the plaintiff. The record presents no issue of fact for submission to the jury on the question of defendant’s negligence. It is well settled that negligence or contributory negligence is a question of fact to be determined by the jury; but when reasonable men can draw but one conclusion from the evidence the question becomes one of law for the court. Martin v. Parkins, 55 N.D. 339, 213 N.W. 574; Ekren v. Minneapolis, St. P. & S. S. M. R. Co., N.D., 61 N.W.2d 193.
Plaintiff further contends that defendant’s motion for directed verdict upon the grounds of insufficiency of the evidence was defective in that it did not specify in what particulars the evidence was insufficient. This matter was given careful attention in the opinion herein and need not be considered further here.
Rehearing denied.
MORRIS, C. J., and BURKE and GRIMSON, JJ., concur.